 



Exhibit 10.1
EMPLOYMENT AGREEMENT
          EMPLOYMENT AGREEMENT (this “Agreement”), dated as of August 21, 2006,
by and between ASSOCIATED MATERIALS INCORPORATED, a Delaware corporation (the
“Company”), and a wholly owned indirect subsidiary of AMH Holdings II, Inc., a
Delaware corporation (“AMH”), and THOMAS CHIEFFE, an individual residing in the
State of Ohio (the “Executive”).
WITNESSETH:
          WHEREAS, the Company desires to retain the services and employment of
the Executive on behalf of the Company and the Executive desires to enter into
such employment with the Company, upon the terms and conditions hereinafter set
forth.
          NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein and for good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto, each intending to be legally bound
hereby, agree as follows:
     1. Employment. On the terms and subject to the conditions set forth herein,
the Company hereby employs the Executive as the President and Chief Executive
Officer of the Company, and the Executive accepts such employment, for the
Employment Term (as defined in Section 3). During the Employment Term, the
Executive shall serve as the President and Chief Executive Officer of the
Company and shall report solely to the Board of Directors of the Company (the
“Board”), performing such duties as shall be reasonably required of a president
and chief executive officer, and shall have such other powers and perform such
other duties as may from time to time be assigned to him by the Board. Promptly
following the commencement of the Employment Term, the Company shall take all
action necessary to appoint the Executive as a director of the Company, and,
thereafter, for so long as the Executive remains the President and Chief
Executive Officer of the Company, the Company shall use reasonable efforts to
cause the Executive to be a director of the Company, and the Executive agrees to
serve as such a director. To the extent requested by the Board, the Executive
shall also serve on any committees of the Board and/or as a director, officer or
employee of AMH or any other person or entity which, from time to time, is a
direct or indirect subsidiary of AMH (AMH and each such subsidiary, person or
entity, other than the Company, are hereinafter referred to collectively as the
“Affiliates,” and individually as an “Affiliate”). The Executive’s service as a
director of the Company or as a director, officer or employee of any Affiliate
shall be without additional compensation.
     2. Performance. The Executive will serve the Company faithfully and to the
best of his ability and will devote his full business time, energy, experience
and talents to the business of the Company and the Affiliates; provided,
however, that it shall not be a violation of this Agreement for the Executive to
manage his personal investments and business affairs, or to engage in or serve
such civic, community, charitable, educational, or religious organizations as he
may reasonably select so long as such service does not interfere with the
Executive’s performance of





--------------------------------------------------------------------------------



 



his duties hereunder. The Company and the Executive understand and agree that
the Executive is obliged under the terms of a consulting agreement between the
Executive and another company to devote, and that the Executive may so devote,
from time to time prior to October 5, 2007, a portion of his business time and
attention to such other company and its affiliates pursuant to such consulting
agreement, but only to the extent the Executive’s business time and attention to
such other company and its affiliates does not interfere with the performance of
his duties hereunder.
     3. Employment Term. Subject to earlier termination pursuant to Section 6,
the Executive’s term of employment hereunder shall begin on October 2, 2006
(hereinafter referred to as the “Commencement Date”) and continue through the
date which is two (2) years following the Commencement Date; provided, however,
that beginning on the second anniversary of the Commencement Date, and on each
subsequent anniversary of the Commencement Date, such term shall be
automatically extended by an additional one (1) year beyond the end of the
then-current term, unless, at least thirty (30) days before such second
anniversary of the Commencement Date, or thirty (30) days before any such
subsequent anniversary of the Commencement Date, the Company gives written
notice to the Executive that the Company does not desire to extend the term of
this Agreement, in which case, the term of employment hereunder shall terminate
as of the third anniversary of the Commencement Date or the end of the
then-current term, as applicable (the term of employment hereunder, including
any extensions, in accordance with this Section 3, shall be referred to herein
as the “Employment Term”).
     4. Compensation and Benefits.
          (a) Salary. As compensation for his services hereunder and in
consideration of the Executive’s other agreements hereunder, during the
Employment Term, the Company shall pay the Executive a base salary, payable in
equal installments in accordance with the Company’s payroll procedures, at an
annual rate of Five Hundred Thousand Dollars ($500,000), subject to annual
review by the Board.
          (b) Annual Incentive Bonus and Equity Based Arrangements.
          (1) Commencing with calendar year 2006, the Executive shall be
entitled to participate in an annual incentive bonus arrangement established by
the Company on terms and conditions substantially as set forth in Exhibit A
hereto.
          (2) The Executive shall also be entitled to participate in the
equity-based compensation arrangement substantially as set forth in Exhibit B
hereto.
          (3) The Executive shall not be entitled to participate in any bonus
plan, program or arrangement of the Company or an Affiliate, other than as
specifically provided in this Section 4(b).
          (c) Retirement, Medical, Dental and Other Benefits. During the
Employment Term, the Executive shall, in accordance with the terms and
conditions of the applicable plan documents and all applicable laws, be eligible
to participate in the various retirement, medical,

-2-



--------------------------------------------------------------------------------



 



dental and other employee benefit plans made available by the Company, from time
to time, for its executives.
          (d) Vacation; Sick Leave. During the Employment Term, the Executive
shall be entitled to not less than four (4) weeks of vacation during each
calendar year and sick leave in accordance with the Company’s policies and
practices with respect to its executives.
          (e) Business Expenses. The Company shall reimburse or advance payment
to the Executive for all reasonable expenses actually incurred by him in
connection with the performance of his duties hereunder in accordance with
policies established by the Company from time to time and subject to receipt by
the Company of appropriate documentation.
     5. Covenants of the Executive. The Executive acknowledges that in the
course of his employment with the Company he has and will become familiar with
the Company’s and the Affiliates’ trade secrets and with other confidential
information concerning the Company and the Affiliates, and that his services are
of special, unique and extraordinary value to the Company and the Affiliates.
Therefore, the Company and the Executive mutually agree that it is in the
interest of both parties for the Executive to enter into the restrictive
covenants set forth in this Section 5 and that such restrictions and covenants
are reasonable given the nature of the Executive’s duties and the nature of the
Company’s business.
          (a) Noncompetition. During the Employment Term and for the Restricted
Period (as hereinafter defined) following termination of the Employment Term,
the Executive shall not, within any jurisdiction or marketing area in which the
Company or any Affiliate is doing or is qualified to do business, directly or
indirectly, own, manage, operate, control, be employed by or participate in the
ownership, management, operation or control of, or be connected in any manner
with, any Business (as hereinafter defined), provided that the Executive’s
ownership of securities of two percent (2%) or less of any class of securities
of a public company shall not, by itself, be considered to be competition with
the Company or any Affiliate. For purposes of this Agreement, “Business” shall
mean the manufacturing, production, distribution or sale of exterior residential
building products, including, without limitation, vinyl siding, windows,
fencing, decking, railings and garage doors, or any other business of a type and
character engaged in by the Company or an Affiliate during the Employment Term.
For purposes of this Agreement, the “Restricted Period” shall be the longer of
(i) the Employment Term otherwise remaining upon termination of the Executive’s
employment with the Company under any circumstances, and (ii) twelve
(12) months.
          (b) Nonsolicitation. During the Employment Term and for the Restricted
Period following termination of the Employment Term, the Executive shall not,
directly or indirectly, (i) employ, solicit for employment or otherwise contract
for the services of any individual who is or was an employee of the Company or
any Affiliate; (ii) otherwise induce or attempt to induce any employee of the
Company or an Affiliate to leave the employ of the Company or such Affiliate, or
in any way interfere with the relationship between the Company or any Affiliate
and any employee respectively thereof; or (iii) induce or attempt to induce any
customer, supplier, licensee or other business relation of the Company or any
Affiliate to cease doing business with the Company or such Affiliate, or
interfere in any way with the relationship between any such customer, supplier,
licensee or business relation and the Company or any Affiliate.

-3-



--------------------------------------------------------------------------------



 



           (c) Nondisclosure; Inventions. For the Employment Term and
thereafter, (i) the Executive shall not divulge, transmit or otherwise disclose
(except as legally compelled by court order, and then only to the extent
required, after prompt notice to the Board of any such order), directly or
indirectly, other than in the regular and proper course of business of the
Company and the Affiliates, any customer lists, trade secrets or other
confidential knowledge or information with respect to the operations or finances
of the Company or any Affiliates or with respect to confidential or secret
processes, services, techniques, customers or plans with respect to the Company
or the Affiliates (all of the foregoing collectively hereinafter referred to as,
“Confidential Information”), and (ii) the Executive will not use, directly or
indirectly, any Confidential Information for the benefit of anyone other than
the Company and the Affiliates; provided, however, that the Executive has no
obligation, express or implied, to refrain from using or disclosing to others
any such knowledge or information which is or hereafter shall become available
to the general public other than through disclosure by the Executive. All
Confidential Information, new processes, techniques, know-how, methods,
inventions, plans, products, patents and devices developed, made or invented by
the Executive, alone or with others, while an employee of the Company which are
related to the business of the Company and the Affiliates shall be and become
the sole property of the Company, unless released in writing by the Board, and
the Executive hereby assigns any and all rights therein or thereto to the
Company.
          (d) Nondisparagement. During the Employment Term and thereafter, the
Executive shall not take any action to disparage or criticize the Company or any
Affiliate or their respective employees, directors, owners or customers or to
engage in any other action that injures or hinders the business relationships of
the Company or any Affiliate. Nothing contained in this Section 5(d) shall
preclude the Executive from enforcing his rights under this Agreement.
          (e) Return of Company Property. All Confidential Information, files,
records, correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company or an Affiliate, whether prepared by the Executive or otherwise
coming into his possession in the course of the performance of his services
under this Agreement, shall be the exclusive property of the Company and shall
be delivered to the Company, and not retained by the Executive (including,
without limitations, any copies thereof), promptly upon request by the Company
and, in any event, promptly upon termination of the Employment Term.
          (f) Enforcement. The Executive acknowledges that a breach of his
covenants contained in this Section 5 may cause irreparable damage to the
Company and the Affiliates, the exact amount of which would be difficult to
ascertain, and that the remedies at law for any such breach or threatened breach
would be inadequate. Accordingly, the Executive agrees that if he breaches or
threatens to breach any of the covenants contained in this Section 5, in
addition to any other remedy which may be available at law or in equity, the
Company and the Affiliates shall be entitled to specific performance and
injunctive relief to prevent the breach or any threatened breach thereof without
bond or other security or a showing that monetary damages will not provide an
adequate remedy.
          (g) Scope of Covenants. The Company and the Executive further
acknowledge that the time, scope, geographic area and other provisions of this
Section 5 have been specifically

-4-



--------------------------------------------------------------------------------



 




negotiated by sophisticated commercial parties and agree that all such
provisions are reasonable under the circumstances of the activities contemplated
by this Agreement. In the event that the agreements in this Section 5 shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, they shall be interpreted to extend only over the maximum period of
time for which they may be enforceable and/or over the maximum geographical area
as to which they may be enforceable and/or to the maximum extent in all other
respects as to which they may be enforceable, all as determined by such court in
such action.
     6. Termination. The employment of the Executive hereunder shall
automatically terminate at the end of the Employment Term. The employment of the
Executive hereunder and the Employment Term may also be terminated at any time
by the Company with or without Cause. For purposes of this Agreement, “Cause”
shall mean: (i) embezzlement, theft or misappropriation by the Executive of any
property of the Company or an Affiliate; (ii) any breach by the Executive of the
Executive’s covenants under Section 5; (iii) any breach by the Executive of any
other provision of this Agreement which breach is not cured, to the extent
susceptible to cure, within fourteen (14) days after the Company has given
written notice to the Executive describing such breach; (iv) failure or refusal
by the Executive to perform any directive of the Board or the duties of his
employment hereunder which continues for a period of fourteen (14) days
following notice thereof by the Company to the Executive; (v) any act by the
Executive constituting a felony or otherwise involving theft, fraud, dishonesty,
misrepresentation or moral turpitude; (vi) conviction of, or plea of nolo
contendere (or a similar plea) to, any criminal offense; (vii) gross negligence
or willful misconduct on the part of the Executive in the performance of his
duties as an employee, officer or director of the Company or an Affiliate;
(viii) the Executive’s breach of his fiduciary obligations, or disloyalty, to
the Company or an Affiliate; (ix) any act or omission to act of the Executive
intended to harm or damage the business, property, operations, financial
condition or reputation of the Company or any Affiliate; (x) any chemical
dependence of the Executive which adversely affects the performance of his
duties and responsibilities to the Company or an Affiliate; or (xi) the
Executive’s violation of the Company’s or an Affiliate’s code of ethics, code of
business conduct or similar policies applicable to the Executive, including but
not limited to, the Company’s Code of Ethics for the Chief Executive Officer and
the Senior Financial Officers. The existence or non-existence of Cause shall be
determined in good faith by the Board. The employment of the Executive may also
be terminated at any time by the Executive by notice of resignation delivered to
the Company not less than ninety (90) days prior to the effective date of such
resignation.
     7. Severance. (a) Except as otherwise provided in Section 8, if the
Executive’s employment hereunder is terminated during the Employment Term (1) by
the Company other than for Cause and not due to disability (as determined in the
good faith discretion of the Board), death or expiration of the Employment Term
following notice by the Company not to extend the Employment Term in accordance
with Section 3, or (2) by the Executive for Good Reason, the Executive shall be
entitled to receive as severance: (i) an amount equal to the Executive’s base
salary as in effect immediately prior to the date of the Executive’s termination
of employment for the longer period of twelve (12) months or the remaining
Employment Term, payable in equal installments in accordance with the Company’s
payroll procedures during such applicable period following the date of the
Executive’s termination), and (ii) if such termination occurs on

-5-



--------------------------------------------------------------------------------



 



or after January 1, 2007, a pro rata portion (based on the number of days the
Executive was employed by the Company during the calendar year of termination)
of any annual incentive bonus otherwise payable in accordance with
Section 4(b)(1) for the year of termination of the Executive’s employment,
payable no earlier than the date on which such bonus, if any, would have been
paid under the applicable plan or policy of the Company absent such termination
of employment. If the Executive’s employment terminates otherwise than as
described in the immediately preceding sentence, the Executive shall not be
entitled to any severance, termination pay or similar compensation or benefits.
As a condition of receiving any severance for which he otherwise qualifies under
this Section 7, or any payment described in Exhibit B of this Agreement, the
Executive agrees to execute, deliver and not revoke a general release of the
Company and its subsidiaries and their respective affiliates and their
respective employees, officers, directors, owners and members from any and all
claims, obligations and liabilities of any kind whatsoever arising from or in
connection with the Executive’s employment or termination of employment with the
Company or any of its subsidiaries or affiliates or this Agreement (including,
without limitation, civil rights claims) or otherwise, in such form as is
requested by the Company. The Executive acknowledges and agrees that, except as
specifically described in this Section 7 or Exhibit B of this Agreement, all of
the Executive’s rights to any compensation, benefits, bonuses or severance from
the Company and its subsidiaries and affiliates after termination of the
Employment Term shall cease upon such termination.
          (b) For purposes of this Agreement, “Good Reason” shall mean the
occurrence, without the Executive’s consent, of any of the following events:
(i) an action by the Company resulting in a material adverse change in the
Executive’s reporting responsibilities or a material diminution in the
Executive’s duties or direct reports; or (ii) a material breach of any material
provision of this Agreement by the Company (which is not in connection with the
termination of the Executive’s employment for Cause or due to the Executive’s
Disability); provided, however, that the occurrence of any event described in
clause (i) or (ii) of this Section 7(b)(1) may only constitute Good Reason if
the relevant circumstances or conditions are not remedied by the Company within
thirty (30) days after receipt by the Company of written notice thereof from the
Executive.
     8. Limitation on Payments and Benefits. Notwithstanding any provision of
this Agreement to the contrary, no amount or benefit shall be paid or provided
under this Agreement to an extent or in a manner that would result in payments
or benefits (or other compensation) not being fully deductible by the Company or
an Affiliate for federal income tax purposes because of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), or any successor
provision thereto (or that would result in the Executive being subject to the
excise tax imposed by Section 4999 of the Code, or any successor provision
thereto). The determination of whether any such payments or benefits to be
provided under this Agreement or otherwise would not be so deductible (or
whether the Executive would be subject to such excise tax) shall be made at the
expense of the Company, if requested by either the Executive or the Company, by
a firm of independent accountants or a law firm selected by the Company and
reasonably acceptable to the Executive. The Company and the Executive shall
cooperate to submit for approval by the shareholders of the Company, AMH or
another applicable Affiliate, in accordance with Section 280G(b)(5) of the Code,
payments and benefits that may be made or provided to the Executive that may
otherwise be considered “parachute payments,” as defined in Section 280G(b)(2)
of the Code. In the event that any payment or benefit intended to be provided
under this Agreement or

-6-



--------------------------------------------------------------------------------



 



otherwise would constitute a “parachute payment,” as defined in Section 280G of
the Code, the Executive shall be entitled to designate the payments and/or
benefits to be reduced or modified so that the Company or an Affiliate is not
denied any federal income tax deductions for any such parachute payment because
of Section 280G of the Code (or so that the Executive is not subject to the
excise tax imposed by Section 4999 of the Code). The Company shall provide the
Executive with all information reasonably requested by the Executive to permit
the Executive to make such designation. In the event that the Executive fails to
make such designation within ten (10) business days after the date his
employment with the Company or an Affiliate terminates, the Company may effect
such reduction in any manner it deems appropriate.
     9. Notice. Any notices required or permitted hereunder shall be in writing
and shall be deemed to have been given when personally delivered or when mailed,
certified or registered mail, or sent by reputable overnight courier, postage
prepaid, to the addresses set forth as follows:

     
If to the Company:
  Associated Materials Incorporated
3773 State Road
Cuyahoga Falls, Ohio 44223
 
   
With copies to:
  Harvest Partners, LLC
280 Park Avenue, 33rd Floor
New York, New York 10017
Attention: Ira D. Kleinman
 
   
and
  Investcorp International Inc.
280 Park Avenue, 36th Floor
New York, New York 10017
Attention: Thomas Sullivan
 
   
and
   
 
   
 
  White & Case LLP
1155 Avenue of the Americas
New York, New York 10036
Attention: Oliver C. Brahmst, Esq.
 
   
If to the Executive:
  Thomas Chieffe
9315 Nighthawk Way
Chagrin Falls, Ohio 44023
 
   
With a copy to:
  McSherry, Patton and Toumert
178 East Washington Street
Chagrin Falls, Ohio 44022
Attention: Mary Jo Paulett-Toumert, Esq.

or to such other address as shall be furnished in writing by either party to the
other party; provided that such notice or change in address shall be effective
only when actually received by the other party.

-7-



--------------------------------------------------------------------------------



 



     10. General.
          (a) Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York applicable to contracts executed and to be performed entirely within said
State.
          (b) Construction and Severability. If any provision of this Agreement
shall be held invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired, and the parties undertake
to implement all efforts which are necessary, desirable and sufficient to amend,
supplement or substitute all and any such invalid, illegal or unenforceable
provisions with enforceable and valid provisions which would produce as nearly
as may be possible the result previously intended by the parties without
renegotiation of any material terms and conditions stipulated herein.
          (c) Assignability. The Executive may not assign his interest in or
delegate his duties under this Agreement. This Agreement is for the employment
of the Executive, personally, and the services to be rendered by him under this
Agreement must be rendered by him and no other person. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the Company and
its successors and assigns. Without limiting the foregoing and notwithstanding
anything else in this Agreement to the contrary, the Company may assign this
Agreement to, and all rights hereunder shall inure to the benefit of, any
subsidiary of the Company or any person, firm or corporation resulting from the
reorganization of the Company or succeeding to the business or assets of the
Company by purchase, merger, consolidation or otherwise.
          (d) Warranty by the Executive. The Executive represents and warrants
to the Company that the Executive is not subject to any contract, agreement,
judgment, order or decree of any kind, or any restrictive agreement of any
character, that restricts the Executive’s ability to perform his obligations
under this Agreement or that would be breached by the Executive upon his
performance of his duties pursuant to this Agreement, and the Executive shall
indemnify and hold harmless the Company and the Affiliates from and against any
and all liabilities, losses, claims, obligations or the like arising from or in
connection with any breach of, or inaccuracy in, the Executive’s representations
and warranties contained in this sentence.
          (e) Compliance with Rules and Policies. The Executive shall perform
all services in accordance with the lawful policies, procedures and rules
established by the Company and the Board. In addition, the Executive shall
comply with all laws, rules and regulations that are generally applicable to the
Company or its subsidiaries and their respective employees, directors and
officers.
          (f) Withholding Taxes. All amounts payable hereunder shall be subject
to the withholding of all applicable taxes and deductions required by any
applicable law.
          (g) Entire Agreement; Modification. This Agreement constitutes the
entire agreement of the parties hereto with respect to the subject matter
hereof, supersedes all prior agreements and undertakings, both written and oral,
and may not be modified or amended in any way except in writing by the parties
hereto.

-8-



--------------------------------------------------------------------------------



 



          (h) Duration. Notwithstanding the Employment Term hereunder, this
Agreement shall continue for so long as any obligations remain under this
Agreement.
          (i) Survival. The covenants set forth in Section 5 and the parties’
respective rights and obligations under Section 8 shall survive and shall
continue to be binding upon the Executive and the Company as the case may be,
notwithstanding the termination or expiration of this Agreement or the
termination of the Executive’s employment following a Change in Control for any
reason whatsoever.
          (j) Waiver. No waiver by either party hereto of any of the
requirements imposed by this Agreement on, or any breach of any condition or
provision of this Agreement to be performed by, the other party shall be deemed
a waiver of a similar or dissimilar requirement, provision or condition of this
Agreement at the same or any prior or subsequent time. Any such waiver shall be
express and in writing, and there shall be no waiver by conduct. Pursuit by
either party of any available remedy, either in law or equity, or any action of
any kind, does not constitute waiver of any other remedy or action. Such
remedies are cumulative and not exclusive.
          (k) Counterparts. This Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one instrument.
          (l) Section References. The words Section and paragraph herein shall
refer to provisions of this Agreement unless expressly indicated otherwise.
              IN WITNESS WHEREOF, the parties hereto, intending to be legally
bound, have hereunto executed this Agreement as of the day and year first
written above.

            ASSOCIATED MATERIALS INCORPORATED
    Date: August 21, 2006   By:   /s/ D. Keith LaVanway         Name:   D. Keith
LaVanway        Title:   Vice President — Finance
Chief Financial Officer,
Treasurer and Secretary        THOMAS CHIEFFE
    Date: August 21, 2006   /s/ Thomas Chieffe                

-9-



--------------------------------------------------------------------------------



 



Exhibit A
Annual Incentive Bonus
     The Executive’s annual incentive bonus for each calendar year during the
Employment Term, commencing with calendar year 2006, shall be a percentage of
the Executive’s base salary based upon achievement by AMH of annual EBITDA
Hurdles with respect to the applicable calendar year, as follows:

          Achievement of EBITDA Hurdles   Percentage of Base Salary
Less than threshold
  Zero
Threshold
    20.00 %
Target
    100.00 %
Maximum
    150.00 %

          If the actual EBITDA for a particular calendar year is between two
EBITDA Hurdles, the applicable percentage of base salary shall be determined by
linear interpolation based on the difference between such EBITDA Hurdles. For
the avoidance of doubt, in no event shall the annual incentive bonus exceed 150%
of base salary.
          Notwithstanding the foregoing to the contrary:
          (a) the Executive’s annual incentive bonus for calendar year 2006
shall be $250,000, and
          (b) the Executive’s annual incentive bonus for calendar year 2007
shall be not less than 50% of base salary.
          For purposes of the Executive’s annual incentive bonus and the
computation thereof:

1.   Base salary shall mean the annual rate of base salary in effect under this
Agreement as of April 1 of the calendar year to which the bonus relates.

2.   “EBITDA Hurdle” shall mean threshold, target and maximum amounts of EBITDA
with respect to a calendar year, as determined in good faith by the Board.
EBITDA Hurdles shall be adjusted consistent with the definition of EBITDA, in
the discretion of the Board.

3.   “EBITDA” shall mean the consolidated net income of AMH, adjusted to exclude
deduction of interest expense (net of interest income), income taxes,
depreciation and amortization and the “Harvest Fee” pursuant to the Management
Agreement, dated as of April 19, 2002, between Harvest Partners, LLC and
Associated Materials Incorporated,

 



--------------------------------------------------------------------------------



 



    as amended from time to time, and to exclude gain or loss from sale of
capital assets, and including deduction of all bonuses paid or accrued with
respect to the Executive and all other officers and employees of AMH and its
subsidiaries (including, without limitation, the Executive’s bonuses under this
Agreement), for the relevant calendar year, calculated otherwise in accordance
with generally accepted accounting principles, subject to any adjustments made
in good faith by the Board. EBITDA shall be determined by the Company’s
management, subject to audit or review by AMH’s external accountants and
approval, in good faith, by the Board. EBITDA shall exclude, without
duplication, any transaction- or merger-related costs which are expensed rather
than capitalized; any revenue, expense, gain or loss from operations divested
during the relevant calendar year; the effect of inventory write-ups made due to
purchase accounting; and any other non-recurring, extraordinary items subject to
approval, in good faith, by the Board. EBITDA shall be adjusted to reflect
acquisitions, divestitures and other similar transactions involving AMH or its
subsidiaries, in the discretion of the Board.

4.   Any annual incentive bonus to which the Executive is entitled under
Exhibit A of this Agreement for any calendar year shall be paid in a cash
lump-sum within thirty days following the close of AMH’s books and completion of
AMH’s annual audit by its external accountants for such calendar year but in any
event shall not be paid later than March 15 of the calendar year immediately
following the calendar year to which the bonus relates.

The Executive’s entitlement to an annual incentive bonus shall be determined by
the Board in good faith in accordance with this Exhibit A.

-11-



--------------------------------------------------------------------------------



 



Exhibit B
Equity-Based Bonus Arrangements
I. Initial Performance-Based Bonus
     If the Executive has been continuously employed by the Company through
December 31, 2006, the Executive will become entitled to receive an initial
performance-based bonus in the amount of $1,500,000, provided that the Executive
is thereafter continuously employed by the Company through December 31, 2007, or
such continuous employment during calendar year 2007 is terminated by the
Company without Cause or by the Executive for Good Reason. Such initial
performance-based bonus will be payable in a cash lump-sum within thirty
(30) days following a Liquidity Event (as defined below).
II. Long-Term Performance-Based Bonus
     As of December 31 of each calendar year 2007 through 2011, the Executive
will become entitled to receive a long-term performance-based bonus in the
amount of $2,000,000 if (a) the Executive has been continuously employed by the
Company through December 31 of such calendar year, and (b) the applicable EBITDA
target set forth below for such calendar year is achieved:

          Year   EBITDA Targets
2007
  $ 150,000,000  
2008
  $ 165,000,000  
2009
  $ 180,000,000  
2010
  $ 195,000,000  
2011
  $ 210,000,000  

     If there is a shortfall of actual EBITDA below target EBITDA for the
applicable year, but actual EBITDA exceeds target EBITDA for any succeeding
calendar year set forth above and such excess is greater than or equal to such
shortfall, the Executive will become entitled to receive the amount of the
long-term performance-based bonus that was not earned for the calendar year of
such shortfall, provided that the Executive has been continuously employed by
the Company through December 31 of such succeeding calendar year. Any such
excess EBITDA will be applied first to any such shortfall for the immediately
preceding calendar year, and then to any such shortfall for any prior calendar
year or years in reverse chronological order. No such missed long-term
performance-based bonuses may be earned after December 31, 2011. EBITDA targets
will be adjusted to reflect acquisitions, divestitures and other similar
transactions involving AMH or its subsidiaries, in the discretion of the Board.
     Upon the occurrence of a Liquidity Event after December 31, 2006, provided
that the Executive is continuously employed by the Company through the date of
such Liquidity Event,

-12-



--------------------------------------------------------------------------------



 



any long-term performance-based bonuses that have not been earned as described
above prior to such Liquidity Event are accelerated upon such Liquidity Event if
and to the extent the Equity Value determined as of such Liquidity Event
satisfies the following conditions:

      Equity Value   Long-Term Performance-Based Bonus
At least equal to $550,000,000
  One-half of such remaining long-term performance-based bonuses are payable
At least equal to $750,000,000
  The other one-half of such remaining long-term performance-based bonuses are
payable

     Any long-term performance-based bonus earned prior to or as a result of a
Liquidity Event shall be paid in a cash lump-sum within thirty (30) days
following the Liquidity Event.
III. Incentive Transaction Bonus
     Provided that the Executive has been continuously employed by the Company
through the date of a Liquidity Event occurring after December 31, 2006, the
Executive will be eligible to receive an incentive transaction bonus, in an
amount based upon the Equity Value (as defined below) determined as of such
Liquidity Event as follows:

          Equity Value Hurdles   Incentive Transaction Bonus
Less than $550,000,000
  Zero
$550,000,000
  $ 3,000,000  
$750,000,000
  $ 7,000,000  
$900,000,000
  $ 10,000,000  

     The incentive transaction bonus amounts set forth above are noncumulative.
If the actual Equity Value is between two Equity Value Hurdles, the applicable
amount of the incentive transaction bonus payable shall be determined by linear
interpolation based on the difference between such Equity Value Hurdles.
Notwithstanding the foregoing, if the actual Equity Value is less than
$550,000,000, the bonus shall be zero, and if the actual Equity Value is greater
than $900,000,000, the incentive transaction bonus shall be computed on a
consistent basis and consistently with the Equity Value Hurdles stated above.
     Any incentive transaction bonus to which the Executive is entitled shall be
paid in a cash lump-sum within thirty (30) days following the Liquidity Event.
IV. General
     Subject to the following paragraph, none of the equity-based bonuses
described in this Exhibit B shall be paid unless and until a Liquidity Event
occurs. The Executive’s entitlement to

-13-



--------------------------------------------------------------------------------



 



the equity-based bonuses shall be determined by the Board in good faith in
accordance with this Exhibit B. Following a Liquidity Event, and payment of any
equity-based bonuses to which the Executive is entitled, this Exhibit B shall
automatically terminate, and the Executive and the Company shall have no further
rights or obligations thereunder.
     Notwithstanding anything in this Agreement to the contrary, if a Liquidity
Event that is not a Qualified Liquidity Event occurs, and payment of a bonus
constituting deferred compensation subject to Section 409A of the Code would
otherwise be made or commence on or following such Liquidity Event, (a) the
vesting of such bonus will accelerate in accordance with the foregoing terms,
(b) such payment will not be made or commence prior to the earliest date on
which Section 409A of the Code permits such payment to be made or commence
without additional taxes or penalties under Section 409A of the Code, and (c) in
the event any such payment is deferred in accordance with the immediately
preceding clause (b), such payment that would have been made prior to the
deferred payment or commencement date, but for Section 409A of the Code, shall
be paid on such earliest payment or commencement date.
For purposes of the Executive’s equity-based bonus arrangements described in
this Exhibit B and the computation thereof:

1.   “EBITDA” shall have the meaning set forth in Exhibit A of this Agreement.

2.   “Equity Value” shall mean the net cash proceeds distributed to shareholders
of AMH upon a Liquidity Event after extinguishment and/or assumption of
indebtedness and related debt extinguishment premiums and payment of all related
transaction fees and expenses.

3.   “Liquidity Event” shall mean the occurrence of either of the events
described in paragraphs (A) and (B) below:

(A)   a transaction or series of transactions (whether structured as a stock
sale, merger, consolidation, reorganization, asset sale or otherwise) which
results in the sale or transfer of more than a majority of the assets of AMH and
its subsidiaries (determined based on value) or of a majority of the capital
stock of AMH to a person other than the Investors or their affiliates; or   (B)
  a widely distributed sale of the common stock of AMH in an underwritten public
offering pursuant to an effective registration statement filed with the
Securities and Exchange Commission which yields at least $150,000,000 of net
proceeds to AMH.

4.   “Investors” shall mean all of the following persons collectively: Harvest
Partners III, L.P., Harvest Partners III Beteiligungsgesellschaft Bürgerlichen
Rechts (mit Haftungsbeschränkung), Harvest Partners IV, L.P., Harvest Partners
IV GmbH & Co. KG, AM Holdings Limited, AM Equity Limited, AM Investments
Limited, Associated Equity Limited and Associated Investments Limited.

5.   “Qualified Liquidity Event” shall mean a Liquidity Event that qualifies as
a change in the ownership or effective control of AMH, or in the ownership of a
substantial portion of the assets of AMH, within the meaning of Code
Section 409A(a)(2)(A)(v).

-14-